Name: 93/621/EC: Commission Decision of 30 November 1993 amending Decision 93/566/EC concerning certain protection measures relating to classical swine fever in Germany and replacing Decision 93/539/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural activity;  agricultural policy;  Europe;  animal product
 Date Published: 1993-12-02

 Avis juridique important|31993D062193/621/EC: Commission Decision of 30 November 1993 amending Decision 93/566/EC concerning certain protection measures relating to classical swine fever in Germany and replacing Decision 93/539/EEC Official Journal L 297 , 02/12/1993 P. 0036 - 0039COMMISSION DECISION of 30 November 1993 amending Decision 93/566/EC concerning certain protection measures relating to classical swine fever in Germany and replacing Decision 93/539/EEC (93/621/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof, Whereas as a result of outbreaks of classical swine fever in different parts of Germany, the Commission adopted Decision 93/566/EC of 4 November 1993 concerning certain protection measures relating to classical swine fever in Germany and replacing Decision 93/539/EEC (3); Whereas further outbreaks of classical swine fever have occurred in the Kreis of Neubrandenburg in Mecklenburg-Vorpommern and in the Kreis of Segeberg in Schleswig-Holstein; Whereas in some areas where special protection measures have been established by Decision 93/566/EC no outbreaks have been recorded for more than 60 years; Whereas in the light of the new situation, it is necessary to adjust the measures adopted by Decision 93/566/EC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 93/566/EC is hereby amended as follows: 1. Article 2 (1) is replaced by the following: '1. Germany shall not send to other Member States and to other parts of its territory fresh pigmeat and pigmeat products obtained from pigs coming from holdings situated in parts of its territory described in Annex I. 2. The restrictions in paragraph 1 shall not apply: (a) to fresh pigmeat which: (i) is obtained from slaughter pigs fulfilling the conditions given in Annex IV, Chapter I, and slaughtered at a slaughterhouse situated within the area described in Annex I; and (ii) is stored under conditions given in Annex IV, Chapter II, the storage facilities may be situated outside the area described in Annex I; and (iii) is transported to a meat canning plant for heat treatment carried out in a hermetical sealed container with an Fo value of 3,00 or more. The plant may be situated outside the area described in Annex I and it shall be included in a list submitted to the Commission. The transport shall take place in accordance with the provisions of Annex IV, Chapter III; (b) to pigmeat and pigmeat products which under veterinary control in officially sealed means of transport is sent to a rendering plant situated outside the area described in Annex I and included in a list submitted to the Commission.'; 2. in Article 2, paragraphs 2 and 3 are renumbered 3 and 4 respectively; 3. in Article 4 (1), (2) and (3) the certificate must be completed with 'as amended by Decision 93/621/EC'; 4. Annex I is replaced by the following: 'ANNEX I 1. In Bundesland Niedersachsen, in the: - Emsland Kreis, the Gemeinden: Laehden, Stadt Werlte, Spahnharrenstaette, Lorup, Hilkenbrock, Werpeloh, Boerger, Rastorf, Lahn, Vrees, Grossberichen, Huefen and Stadt Soegel, - Kreis Cloppenburg, the Gemeinden: Loehningen, Lastrup, Lindern, Molbergen, Cloppenburg, Cappeln, Emstek, Garrel and Essen, - Kreis Vechta, the Gemeinden: Damme, Neuenkirchen, Holdorf, Steinfeld, Dinklage, Lohne and Bakum, - Kreis Diepholz, the Gemeinden: Diepholz, Samtgemeinde, Altes Amt Lemfoerde, Hemsloh, Rehden, Dickel, Wetschen and Drebber, - Kreis Osnabrueck, the Gemeinden: Bramsche, Rieste, Altshausen, Stadt Bersenbrueck, Gehrde, Ankum, Nortrup, Badbergen, Bohmte and Osterkappeln. 2. In Bundesland Baden-Wuerttemberg in the Ostalbkreis, the Gemeinden: Unterschneidheim, Taunhausen, Stodtlen, Pfahlheim, Roelingen, Rainau, Westhausen, Lauchheim, Bopfingen, Neresheim, Ebnet, Kirchheim-Ries and Riesburg. 3. In Bundesland Bayern, in the: - Ansbach Kreise, the Gemeinden: Dinkelsbuehl, Duerrwangen, Langfurth, Moenchsroth, Wilburgstetten, Weiltingen, Wittelshofen, Ehingen am Hesselberg, Geroflingen, Roeckingen and Waessertruedingen, - Donau-Ries Kreise, the Gemeinden: Fremdingen, Markt Offingen, Maihingen, Wallerstein, Noerdlingen, Ehingen a. d. Rees, Auhausen, Oettingen, Hainsfarth, Megesheim, Munningen, Wechingen, Deiningen, Alerheim, Moettingen, Reimlingen, Moenchsdeggingen, Hohenaltheim, Ederheim, Forheim and Amerdingen. 4. In Bundesland Mecklenburg-Vorpommern, the Kreise: Ribnitz-Damgarten, Neubrandenburg and Neubrandenburg Stadt. 5. In Bundesland Schleswig Holstein, in the: - Kreis Herzogtum Lauenburg, the Gemeinden: Bliestorf, Grinau, Gross-Boden, Gross-Schenkenberg and Schurensoehlen, - Kreis Ostholstein, the Gemeinden: Ahrensboek, Bad Schwartau, Bosau, Eutin, Malente, Ratekau, Schabeutz, Stockelsdorf and Suesel, - Kreis Ploen, the Gemeinden: Ascheberg, Barmissen, Belau, Boenebuettel, Boesdorf, Bothkamp, Dersau, Doernick, Gross-Harrie, Kaluebbe, Kuehren, Lebrade, Lehmkuhlen, Loeptin, Nehmten, Nettelsee, Ploen, Postfeld, Pretz, Rathjensdorf, Rendswuehren, Ruhwinkel, Schellhorn, Schillsdorf, Stolpe, Tasdorf, Wahlstorf, Wankendorf, Warnau and Wittmold, - Kreis Segeberg, the Gemeinden: Bad Segeberg, Bahrenhof, Bark, Bebensee, Blunk, Bornhoeved, Buchholz, Buehnsdorf, Daldorf, Damsdorf, Fahrenkrug, Fredesdorf, Geschendorf, Glasau, Goennebek, Gross-Gladebruegge, Gross-Kummerfeld, Gross-Niendorf, Gross-Roennau, Heidmuehlen, Hoegersdorf, Itzstadt, Klein-Roennau, Krems II, Kuekels, Latendorf, Leezen, Moezen, Negernboetel, Nehms, Neuengoers, Neversdorf, Oering, Pronsdorf, Rickling, Rohlsdorf, Schakendorf, Schieren, Schmalensee, Schwissel, Seedorf, Seth, Stipsdorf, Stocksee, Strukdorf, Suelfeld, Tarbek, Tensfeld, Todesfelde, Trappenkamp, Travenhorst, Wahlstedt, Wakendorf I, Weede, Wensin, Westerrade and Wittenborn, - Kreis Stormarn, the Gemeinden: Bad Oldesloe, Barnitz, Elmenhorst, Grabau, Klein-Wesenberg, Meddewarde, Neritz, Nienwohld, Poelitz, Rethwisch, Ruempel, Travenbrueck, Westerau, Badendorf, Feldhorst, Hamberge, Heidekamp, Heilshop, Moenkhagen, Rehhorst, Reinfeld, Wesenberg and Zarpen, and - Hansestadt Luebeck'; 5. in Annex III, Chapters I and II are deleted; 6. the following Annex is added: 'ANNEX IV CHAPTER I Conditions that slaughter pigs must fulfill 1. All pigs must have remained on the holding of origin for at least 21 days prior to consignment to the slaughterhouse and no other pigs have been introduced during the same period. 2. All the pigs to be consigned have been identified with an ear-tag prior to movement. 3. All animals in the holding of origin must be subjected to a clinical examination by an authorized veterinarian within 24 hours prior to consignment. 4. The transport used must be approved by the competent authority for the purpose of this Annex and must be cleaned and disinfected prior to use. 5. The pigs must be accompanied to slaughter by a movement document completed by the official veterinarian, giving the ear-tag numbers of the pigs and stating that the above points have been complied with. 6. The transport used must be cleaned and disinfected again at the slaughter plant following delivery of the pigs. The transport operator shall submit details of all other premises visited in the following five days to the competent authority. 7. At slaughter the carcases must be identified with a carcase number which is related to the animals ear-tag number. 8. Offal and other by-products of the slaughter of these animals shall be rendered under official control within the area described in Annex I or in accordance with Article 2 (2) (b). 9. A minimum of 10 % of the pigs slaughtered in accordance with this chapter shall be sampled at the time of slaughter and subjected to a serological test for antibodies to classical swine fever. CHAPTER II Storage conditions for the meat Pending transport to a meat processing plant included on a list submitted to the Commission the meat shall be stored in the following manner: 1. the meat shall be marked with the mark described in the Annex to Council Directive 72/461/EEC (4)(); 2. following slaughter no further cutting up of the meat shall take place until delivery to the processing plant referred to in Article 2 (2) (a) (iii); 3. the meat shall be under the control of the official veterinarian responsible for the slaughter plant who shall ensure that it is cooled and stored separately from other meat and in a secure manner; 4. the meat may be moved to a cold store, approved for this purpose and included in a list submitted to the Commission, by an officially sealed means of transport; 5. the documentation accompanying the meat should contain the number of carcases, the carcase numbers referred to in Chapter I, point 7, their weight, the number of the transport vehicle and the number of the seal; 6. on arrival at the cold store the consignment shall be checked by the official veterinarian who shall verify that it is intact by checking the certificate and the meat. The weight of the consignment shall also be verified; 7. if frozen, the freezing shall take place in the absence of other products; 8. the meat shall be stored on pallets which are marked and identified as containing this meat and which may be correlated with the carcase numbers referred to in Chapter I, point 7. CHAPTER III Transport conditions to processing plant 1. The meat shall be moved in transport which has been approved for the purposes of this Annex by the competent authority. 2. The transport vehicle shall be sealed by the veterinarian responsible for the slaughtering plant or the cold store. It shall be accompanied by a certificate issued by the official veterinarian which should contain the number of carcases, their carcase numbers referred to in Chapter I, point 7, their weight, the number of the transport vehicle and the number of the seal. 3. The veterinarian responsible for the meat processing plant shall verify that the consignment arrives intact by checking the seal, the certificate and the meat. The weight of the consignment shall also be verified. 4. The operator of the processing plant receiving the meat must only use the meat for manufacturing of products subject to the treatment referred to in Article 2 (2) (a) (iii). 5. The operator of the processing plant shall inform the competent authority about the date and time the meat is scheduled to arrive at the plant and the date and time it is the intention to process the meat. 6. Following the processing the competent authority shall verify that the meat was processed in accordance with the provisions of Article 2 (2) (a) (iii). 7. By-products of the processing of this meat shall be rendered under official control within the area described in Annex I or in accordance with the Article 2 (2) (b).' Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 273, 5. 11. 1993, p. 60. (4)() OJ No L 302, 31. 12. 1972, p. 24.